IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 22, 2007

        NEIL LINCOLN MILLER v. HOWARD CARLTON, WARDEN

                     Appeal from the Criminal Court for Johnson County
                             No. 4933   Lynn W. Brown, Judge



                    No. E2006-02348-CCA-R3-HC - Filed August 30, 2007


The petitioner, Neil Lincoln Miller, appeals the summary dismissal of his petition for habeas corpus
relief. He contends that his sentence is illegal. Because the record and law establish that the
petitioner is not entitled to habeas corpus relief, we affirm the judgment of the trial court.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, and ALAN E. GLENN , JJ., joined.

Neil Lincoln Miller, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Cameron L. Hyder and John H. Bledsoe,
Assistant Attorneys General, for the Appellee, State of Tennessee.

                                             OPINION

                On February 22, 1999, the petitioner, who was originally charged with first degree
murder, entered a plea of guilty to second degree murder and received a Range I sentence of twenty-
five years’ incarceration. On August 8, 2006, the petitioner filed a petition for writ of habeas corpus
alleging that his sentence was illegal. The petitioner asserted that the sentence imposed by the trial
court provided for an eighty-five percent release eligibility date in contravention of Tennessee Code
Annotated section 40-35-501, which provides for one hundred percent service of a second degree
murder conviction. See T.C.A. § 40-35-501(i)(1) (2006). The habeas corpus court dismissed the
petition without a hearing, ruling that the petitioner had failed to established that he was serving an
illegal sentence. In this appeal, the petitioner reasserts his illegal sentence claim.

              “The determination of whether habeas corpus relief should be granted is a question
of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. Apr. 27, 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is, therefore, “de
novo with no presumption of correctness afforded to the [habeas corpus] court.” Id. (citing
Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn. 2006)).

                 The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art. 1, § 9,
cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a century, see Ussery
v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code Annotated section 29-21-101
provides that “[a]ny person imprisoned or restrained of liberty, under any pretense whatsoever,
except in cases specified in § 29-21-102, may prosecute a writ of habeas corpus, to inquire into the
cause of such imprisonment and restraint.” T.C.A. § 29-21-101 (2000). Despite the broad wording
of the statute, a writ of habeas corpus may be granted only when the petitioner has established a lack
of jurisdiction for the order of confinement or that he is otherwise entitled to immediate release
because of the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45
Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus petition is to contest a void, not
merely a voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn.
1968). A void conviction is one which strikes at the jurisdictional integrity of the trial court. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v. Henderson, 575 S.W.2d 284,
287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994). Because in
the petitioner’s case the trial court apparently had jurisdiction over the actus reus, the subject matter,
and the person of the petitioner, the petitioner’s jurisdictional issues are limited to the claims that
the court was without authority to enter the judgments. See Anglin, 575 S.W.2d at 287
(“‘Jurisdiction’ in the sense here used, is not limited to jurisdiction of the person or of the subject
matter but also includes lawful authority of the court to render the particular order or judgment
whereby the petitioner has been imprisoned.”); see also Archer, 851 S.W.2d at 164; Passarella, 891
S.W.2d at 627.

               Here, the petitioner’s sole claim is that his sentence is illegal because it included an
eighty-five percent release eligibility date in direct contravention of Tennessee Code Annotated
section 40-35-501. That statute provides, in pertinent part, as follows:

        There shall be no release eligibility for a person committing an offense, on or after
        July 1, 1995, that is enumerated in subdivision (i)(2). The person shall serve one
        hundred percent (100%) of the sentence imposed by the court less sentence credits
        earned and retained. However, no sentence reduction credits authorized by §
        41-21-236, or any other provision of law, shall operate to reduce the sentence
        imposed by the court by more than fifteen percent (15%).

T.C.A. § 40-35-501(i)(1) (2006). Second degree murder is one of the offenses enumerated in
subsection (i)(2). Id. § 40-35-501(i)(2). The petitioner contends that the erroneous release eligibility
date was a bargained-for component of his plea agreement.

              Initially, the petitioner’s judgment reflects an accurate release eligibility date of one
hundred percent. The only reference to the eighty-five percent release eligibility date appears on the
plea submission form. The transcript of the plea submission hearing has not been made a part of the


                                                   -2-
record. Although it is certainly true that “as a general rule, when a plea agreement includes an illegal
sentence, a defendant is entitled to withdraw the guilty plea,” Summers v. State, 212 S.W.3d 251, 258
(Tenn. 2007) (citing McLaney v. Bell, 59 S.W.3d 90, 94-95 (Tenn. 2001)), it is also true that “[i]n
the case of an illegal sentence claim based on facts not apparent from the face of the judgment, an
adequate record for summary review must include pertinent documents to support those factual
assertions,” Summers, 212 S.W.3d. at 261. “When such documents from the record of the
underlying proceedings are not attached to the habeas corpus petition, a trial court may properly
choose to dismiss the petition without the appointment of counsel and without a hearing.” Id. Faced
with a valid judgment form and no documentary evidence to support the petitioner’s claim that an
erroneous release eligibility date was a material element of his plea agreement, we must affirm the
trial court’s summary dismissal of his petition for habeas corpus relief.

                Additionally, we note that although the plea submission form contains the notation
“85%,” this notation alone does not render the sentence illegal. Section 40-35-501 specifically
provides that a sentence including a one hundred percent release eligibility date may be reduced by
sentence reduction credits by up to fifteen percent. T.C.A. § 40-35-501(i)(1) (2006). A notation that
the petitioner might be eligible for release after serving only eighty-five percent of his sentence,
therefore, does not contradict any statutory provision. Thus, the petitioner’s claim, even if true and
supported by the appropriate documentation, would not entitle him to habeas corpus relief.

               Accordingly, the judgment of the trial court is affirmed.


                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -3-